Citation Nr: 0906686	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left eyelid basal 
cell carcinoma, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right ankle 
disorder.

6.  Entitlement to service connection for a left ankle 
disorder.

7.  Entitlement to service connection for a right knee 
disorder

8.  Entitlement to service connection for a left knee 
disorder.

9.  Entitlement to service connection for depression.

10.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1968 
to November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In December 2005, the veteran raised a claim for entitlement 
to service connection for dermatitis, to include as due to 
Agent Orange exposure.  This issue is referred to the RO for 
action deemed appropriate.

The issues of entitlement to service connection for 
hypertension and depression, and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
are addressed in the remand portion of the decision below and 
are remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that left 
lower eyelid basal cell carcinoma (skin cancer) is due to 
active service or to Agent Orange exposure.

2.  The evidence of record does not show any bilateral 
hearing loss related to active service.

3.  The evidence of record does not show any tinnitus related 
to active service.

4.  The evidence of record does not show a right or left 
ankle disorder related to active service.

5.  The evidence of record does not show a right or left knee 
disorder related to active service.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  Right and left ankle disorders were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

5.  Right and left knee disorders were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial considerations

A review of the record indicates that the veteran may not 
have properly perfected his appeal regarding the issues of 
entitlement to service connection for bilateral knee and 
ankle disorders.  Accordingly, this issue is addressed prior 
to the substantive issues on appeal.

An appeal of an RO decision begins with the filing of a 
Notice of Disagreement (NOD).  See 38 U.S.C.A. § 7105 (West 
2002).  An NOD must be filed within one year from the date of 
mailing of the notice of the RO decision.  See 38 U.S.C.A. 
§ 7105.  After the NOD is received, VA must issue a Statement 
of the Case (SOC) to the claimant if the disagreement 
expressed in the NOD is not resolved.  See 38 U.S.C.A. § 
7105(d)(1).  The claimant has 60 days from the date on which 
the SOC is mailed, or the remainder of the "one year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later," 
in which to file a substantive appeal.  See 38 C.F.R. § 
20.302(b) (2008); see also 38 U.S.C.A. § 7105(d)(3).  
Further, upon a showing of good cause, the 60 day period for 
filing a substantive appeal will be extended for a reasonable 
period.  See 38 U.S.C.A. § 7105(d)(3).  An RO may close an 
appeal without notice to an appellant for failure to respond 
to an SOC within the period allowed.  See 38 C.F.R. § 19.32 
(2008).

But the "failure to file a timely [Substantive] Appeal does 
not automatically foreclose an appeal, render a claim final, 
or deprive the [Board] of jurisdiction."  Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993).  Where there is no 
indication that the RO closed the appeal for failure to file 
a timely substantive appeal and the RO treated the veteran's 
filing as timely, the Board is not deprived of jurisdiction 
over the claim.  See Gonzalez-Morales v. Principi, 16 Vet. 
App. 556, 557 (2003) (holding that where the RO did not close 
the appeal, treated the filing as timely, and notified the 
veteran that his appeal was timely, the Board was not 
deprived of jurisdiction); Rowell, 4 Vet. App. at 17-18 
(holding that the Board was not deprived of jurisdiction 
where the RO treated an appeal as timely and did not close 
the appeal); see also Beyrle v. Brown, 9 Vet. App. 24, 28 
(1996) (holding that despite the lack of a substantive 
appeal, Board waived jurisdictional objections by reviewing 
the claim).

Here, the veteran claimed entitlement to service connection 
for bilateral knee and ankle disorders in December 2006.  A 
March 2007 rating decision denied the veteran's claims.  The 
veteran was notified of that decision in April 2007, and he 
then filed a NOD later that same month.  In June 2007, the RO 
issued an SOC.  In January 2008, the RO issued a supplemental 
SOC.  The veteran did not file a substantive appeal regarding 
the issue, although a June 2008 substantive appeal regarding 
a separate issue noted that the veteran wished to appeal all 
issues contained in all SOCs and supplemental SOCs.  In the 
RO's August 4, 2008 certification worksheet, these issues 
were not noted as on appeal.  Five other issues were noted as 
perfected appellate issues.  On August 25, 2008, the 
veteran's representative submitted argument in support of 
these issues.  Although not required to do so, the RO did not 
notify the veteran that the appeal regarding these issues was 
closed.  In October 2008, the RO sent the veteran a letter 
that his appeal was being certified to the Board.  

The Board finds that it may exercise jurisdiction over the 
veteran's claims for entitlement to service connection for 
bilateral knee and ankle disorders.  Although the veteran did 
not technically comply with the requirements of 38 U.S.C.A. 
§ 7105(d)(3) and 38 C.F.R. § 20.302(b), the RO did not close 
the appeal and created confusion regarding the issues on 
appeal by not indicating to the veteran which issues it was 
certifying to the Board.  See Gonzalez-Morales, 16 Vet. App. 
at 557; see also Rowell, 4 Vet. App. at 17-18.  Accordingly, 
in "recognition of the nonadversarial, uniquely pro-veteran 
claims process within VA", see Hunt v. Nicholson, 20 Vet. 
App. 519, 524 (2006), the Board finds that it has 
jurisdiction and will proceed with the adjudication of the 
issues on appeal.

II.  Service connection claims

With respect to the veteran's claims for entitlement to 
service connection, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Prior to initial adjudication of the veteran's claim 
regarding skin cancer, an April 2003 letter satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Prior to initial adjudication of the veteran's 
claims regarding bilateral hearing loss and tinnitus, a 
September 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.   Prior to initial 
adjudication of the veteran's claims regarding bilateral knee 
and ankle disorders, a January 2007 letter satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).   

Although the April 2003 and September 2004 letters did not 
provide notice of the assignment of effective dates or 
disability evaluations, there is no prejudice to the veteran 
because that notice was provided in a March 2006 supplemental 
SOC which was followed by readjudication of the claims in 
December 2006, June 2007, and January 2008 supplemental SOCs.  
See Dingess/Hartman, 19 Vet. App. at 486; see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
notice defect may be cured by the issuance of a fully 
compliant notification letter followed by a re-adjudication 
of the claim).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include the opportunity 
to present pertinent evidence.  Simmons v. Nicholson, 487 
F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).   

The veteran's service treatment records, VA medical records, 
VA examination reports, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  In September 2008, the veteran submitted additional 
evidence with a waiver of RO adjudication.  See 38 C.F.R. 
§ 20.1304(c) (2008) (holding that any additional pertinent 
evidence received by the Board that has not already been 
considered by the RO must be referred to the RO for 
consideration unless there has been a waiver of such 
consideration).  VA did not provide the veteran with medical 
examinations for hearing loss, tinnitus, skin cancer, 
bilateral knees, or bilateral ankles, but no examinations 
were required.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
Such development is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but contains:  (1) competent 
evidence of diagnosed disability or symptoms of disability, 
(2) establishes that the veteran suffered an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Here, as will be 
discussed further below, the evidence does not demonstrate 
currently diagnosed bilateral hearing loss, bilateral knee 
disorders, or bilateral ankle disorders, and does not 
establish in-service skin cancer.  38 C.F.R. § 3.159(c)(4).  
The evidence also does not indicate that tinnitus may be 
associated with active service.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 121-22 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of service separation.  38 
U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Skin cancer

The veteran asserts that his skin cancer of the left eyelid 
is due to Agent Orange exposure and/or was present during 
active service.

If a veteran was exposed to an herbicide agent (Agent Orange) 
during active service, presumptive service connection is 
warranted for certain specified diseases.  38 C.F.R. §§ 
3.307, 3.309.  A veteran is presumed exposed to Agent Orange 
if he or she had active military, naval, or air service, in 
the Republic of Vietnam from January 9, 1962 through May 7, 
1975, "unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  If a veteran was exposed to Agent Orange 
during active service, service connection is presumed for the 
following disorders:  chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes; Hodgkin's 
disease; Chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

A presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for:  hepatobiliary cancers; nasal 
and/or nasopharyngeal cancer; bone and joint cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia, other than chronic 
lymphocytic leukemia (CLL); abnormal sperm parameters and 
infertility; Parkinson's Disease and Parkinsonism; 
Amyotrophic Lateral Sclerosis (ALS); chronic persistent 
peripheral neuropathy; lipid and lipoprotein disorders; 
gastrointestinal and digestive disease including liver 
toxicity; immune system disorders; circulatory disorders; 
respiratory disorders (other than certain respiratory 
cancers); skin cancer; cognitive and neuropsychiatric 
effects; gastrointestinal tract tumors; brain tumors; AL 
amyloidosis (also referred to as primary amyloidosis); 
endometriosis; adverse effects on thyroid homeostasis; and, 
any other condition for which VA has not specifically 
determined a presumption of service connection is warranted.  
See 68 Fed. Reg. 27630 - 27641 (May 20, 2003); see also 67 
Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 
2001); 64 Fed. Reg. 59232 (November 2, 1999).

Here, in various lay statements of record, the veteran has 
asserted that his basal cell carcinoma of the left lower 
eyelid is due to Agent Orange exposure.  October 2002 VA 
medical records diagnosed left lower eyelid basal cell 
carcinoma.  But basal cell carcinoma, or skin cancer, is not 
a disorder eligible for presumptive service connection and is 
expressly barred from presumptive service connection.  See 
38 C.F.R. §§ 3.307, 3.309; see also 68 Fed. Reg. 27630 - 
27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 
Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 
2, 1999).  Accordingly, presumptive service connection is not 
warranted for skin cancer.  Notwithstanding the foregoing, 
the veteran may still establish service connection with proof 
of actual direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 
Vet. App. 164, 167 (1999).  

At the December 2005 and April 2007 RO hearings and at the 
September 2008 Board hearing, the veteran asserted that he 
had a mole on his left lower eyelid during service and thus 
the skin cancer was present during service.

The veteran's service treatment records are silent regarding 
basal cell carcinoma or any left eyelid complaints, 
treatment, or diagnoses.  

October 2002 VA medical records diagnosed basal cell 
carcinoma of the left lower eyelid.  Later that month, the 
veteran was status-post excision tumor of the left lower 
eyelid and nasal dorsum.  

The Board finds that the evidence of record does not support 
a finding of direct service connection for skin cancer.  
There is currently diagnosed basal cell carcinoma.  Degmetich 
v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  But there was no in-
service evidence of skin cancer or any left lower eyelid 
event, injury, or disease.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  The veteran 
testified that there was a mole of the left lower eyelid, but 
that testimony is not competent to establish the presence of 
skin cancer.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) 
(noting that lay testimony is competent to establish 
observable symptomatology but not competent to establish 
medical etiology or render medical opinions).  Additionally, 
the other evidence of record demonstrates that the veteran's 
skin cancer is not related to active service.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  Skin cancer 
was not diagnosed until 2002, over 30 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Moreover, the medical 
evidence of record does not relate the veteran's skin cancer 
to active service.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (holding that the question of whether the veteran's 
disorder is etiologically related to service requires 
competent medical evidence).  Accordingly, direct service 
connection for skin cancer is not warranted.  

Bilateral hearing loss and tinnitus

In September 2004 and December 2006 lay statements, at the 
December 2005 and April 2007 RO hearings, and at the 
September 2008 Board hearing, the veteran asserted that he 
has hearing loss and tinnitus from in-service noise exposure 
due to his occupation of Morse code intercept operator.  He 
stated he wore headsets to do his job.  The veteran reported 
current bilateral hearing loss and tinnitus and that he had 
not sought treatment because he could not afford to do so.  
The veteran also reported that his post-service employment as 
a truck driver did not include noise exposure.

Although hearing loss is not shown in service or within one 
year of separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service.  Hensley v. Brown, 5 Vet. App. 
155, 159-60 (1993).  Impaired hearing is considered a 
disability for VA purposes when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater, or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran's service treatment records are silent regarding 
bilateral hearing loss and tinnitus.  A June 1967 service 
entrance examination noted normal bilateral hearing for VA 
purposes.  38 C.F.R. § 3.385; Hensley, 5 Vet. App. at 157 
(holding that the threshold for normal hearing is from 0 to 
20 decibels).  In an October 1971 service separation 
examination, there were normal ears and a 15/15 whisper test.  

Private and VA medical records since service discharge are 
silent regarding hearing loss or tinnitus complaints, 
treatment, or diagnoses.  In an April 2003 VA record, the 
veteran reported normal hearing.  

The Board finds that the evidence of record does not support 
a finding of service connection for bilateral hearing loss or 
tinnitus.  There is no currently diagnosed bilateral hearing 
loss.  38 C.F.R. § 3.385; Degmetich, 104 F.3d at 1333.  The 
veteran did report current ringing of the ears.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (noting that lay 
testimony may establish the presence of tinnitus because 
ringing in the ears is capable of lay observation).  But 
hearing loss was not diagnosed within one year of service 
discharge.  38 C.F.R. §§ 3.307, 3.309.  Additionally, the 
evidence does not show in-service hearing loss or tinnitus 
and does not relate hearing loss or tinnitus to active 
service.  Hickson, 12 Vet. App. at 253 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury and medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability).  
Furthermore, the veteran did not report hearing loss or 
tinnitus until 2004, almost 30 years after service discharge.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Although the veteran asserts that his hearing 
difficulty and tinnitus are due to active service, his 
testimony is not competent to provide such a medical opinion.  
Barr, 21 Vet. App. at 307.  Accordingly, service connection 
for bilateral hearing loss and tinnitus is not warranted.  

Bilateral knee and ankle disorders

At the September 2008 Board hearing, the veteran reported 
that he injured his bilateral knees and ankles in an in-
service motorcycle accident.  He reported daily pain, pain 
medication, and knee braces.

A June 1967 service entrance examination noted normal lower 
extremities and a 1/4 inch scar of the right knee.  A May 1969 
service treatment record noted multiple abrasions of the 
knees and feet due to a motorcycle wreck.  The abrasions were 
cleaned and dressings applied.  In a February 1970 service 
record, the veteran reported a sprained right ankle while 
playing baseball.  2 days later, the right ankle was still 
swollen and painful.  In an August 1970 service record, the 
veteran reported that he hurt his left knee while playing 
baseball and had continued pain since the injury.  An x-ray 
was normal.  An October 1971 service discharge examination 
noted normal lower extremities.  

In a December 2004 VA medical record, the veteran reported 
worsening left knee pain.  In March 2005 VA records, the 
veteran reported chronic left knee pain.  The assessment was 
left knee pain, likely myofascial.  In a March 2006 VA 
record, the veteran reported ongoing left knee pain.  In a 
June 2007 VA record, the veteran reported slight ankle pain.  
A December 2007 VA general medical examination was conducted.  
The veteran reported that degenerative joint disease of the 
bilateral knees was diagnosed in 2002.  The veteran wore a 
right knee brace.  The knee examination was negative and no 
x-rays were conducted.  The ankle examination was negative.  
The diagnosis was degenerative joint disease of the bilateral 
knees.  

The Board finds that the evidence of record does not support 
a finding of service connection for a right or left ankle 
disorder or a right or left knee disorder.  There are no 
diagnoses of record, at any time, of a right or left knee or 
ankle disorder.  Degmetich, 104 F.3d at 1333; McClain v. 
Nicholson, 21 Vet. App. 319, 312 (2007) (there is a current 
disability for VA purposes when a claimant has a disability 
at the time a claim is filed or during the pendency of that 
claim).  Although the 2007 VA examiner diagnosed degenerative 
joint disease, that diagnosis is not competent as it was not 
made based on x-ray evidence, but on the veteran's oral 
history that is unsupported by the evidence of record.  
Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 (2005) 
(noting that although the Board may not reject a medical 
opinion solely because it is based on facts reported by the 
veteran but may do so where the facts are inaccurate or are 
unsupported by the other evidence of record); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the inaccurate history provided by the 
claimant because a medical opinion based upon an inaccurate 
factual premise has no probative value).  Although the 
veteran reported ankle and knee pain, pain is not a 
disability for which VA grants service connection.  Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361-62 (Fed. Cir. 2001) 
(holding that a symptom, such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted).  Without a diagnosed 
disability, service connection cannot be granted.  38 C.F.R. 
§ 3.303; Hickson, 12 Vet. App. at 253 (noting that service 
connection requires medical evidence of a current 
disability).  Accordingly, service connection for a right or 
left ankle disorder and a right or left knee disorder is not 
warranted.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).


ORDER

Service connection for skin cancer is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for right and left ankle disorders is 
denied.

Service connection for right and left knee disorders is 
denied.


REMAND

The Board finds that remand is required for further 
development regarding the claims for entitlement to service 
connection for hypertension and depression, and the claim for 
entitlement to TDIU.  

With respect to the hypertension claim, remand is required 
for an examination.  In a service connection claim, if VA 
provides the veteran with an examination, that examination 
must be adequate, even if VA was not statutorily obligated to 
provide such an examination.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  Here, the veteran did not claim service 
connection for hypertension on a secondary basis, but VA 
provided the veteran with an examination to determine if his 
service-connected diabetes mellitus, type II caused or 
aggravated his hypertension.  38 C.F.R. § 3.310(a) (2008); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) 
(holding that service connection may be granted on secondary 
basis where a current disability is caused or aggravated by a 
service-connected disability).  In the January 2006 
examination, a VA examiner opined that hypertension was more 
likely than not due to the service-connected diabetes 
mellitus.  The RO then requested that the examiner provide 
supporting rationale.  In February 2006, a VA examiner opined 
that hypertension was not caused by diabetes mellitus because 
it was diagnosed prior to the veteran's pre-diabetic state.  
The examiner did not address, however, whether the veteran's 
service-connected diabetes mellitus aggravated the 
hypertension.  38 C.F.R. § 3.310.  Accordingly, remand is 
required for a new examination and medical opinion.  

With respect to the depression claim, remand is required for 
the issuance of an SOC.  When an NOD has been filed, the RO 
must issue an SOC.  Manlicon v. West, 12 Vet. App. 238, 240-
41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-
410 (1995) (noting that the filing of a notice of 
disagreement initiates the appeal process and requires VA to 
issue a statement of the case).  In an August 2006 rating 
decision, the RO denied service connection for depression.  
In August 2006, the veteran filed a NOD regarding that rating 
decision.  The RO did not issue an SOC.  The Board is thus 
obligated to remand this issue.

With respect to the TDIU claim, remand is required for 
readjudication.  The issue is inextricably intertwined with 
the resolution of the claims for service connection for 
hypertension and depression because entitlement to TDIU 
requires consideration of the effect of the veteran's 
service-connected disabilities on employability.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together).  Accordingly, remand is required for RO 
consideration.  



Accordingly, the case is remanded for the following action:

1.  The RO must afford the veteran a VA 
examination to determine the nature and 
etiology of his hypertension.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
this examination.  Any indicated tests and 
studies must be accomplished.  All 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post-service 
medical evidence of record, whether the 
veteran's service-connected diabetes 
mellitus, type II, aggravated his 
hypertension.  In rendering an opinion, 
the examiner must indicate whether the 
baseline level of severity of the 
hypertension is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the receipt of 
medical evidence establishing the current 
level of severity of the disability.  If 
an opinion cannot be provided without 
resort to speculation, it must be noted in 
the report.  The rationale for all 
opinions expressed must be provided.  The 
report prepared must be typed.

2.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

3.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

4.  The RO must issue a statement of the 
case and notification of the veteran's 
appellate rights on entitlement to service 
connection for depression.  38 C.F.R. § 
19.26 (2008).  The veteran and his 
representative must be reminded that to 
vest the Board with jurisdiction over the 
issue of service connection for 
depression, a timely substantive appeal to 
the August 2006 rating decision denying 
this claim must be filed.  38 C.F.R. § 
20.202 (2008).  If the veteran perfects 
the appeal as to this issue, the case must 
be returned to the Board for appellate 
review.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims for entitlement to 
service connection for hypertension and 
for entitlement to TDIU must be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

6.  This claim must be afforded 
expeditious treatment.  The law requires 
that all claims that are remanded by the 
Board of Veterans' Appeals or by the 
United States Court of Appeals for 
Veterans Claims for additional development 
or other appropriate action must be 
handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


